Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis" in lines 13 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the basis" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the basis" in lines 13 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the basis" in lines 13 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:       Regarding claims 1-8, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a data transmission system, reception device, or data transmission method of multiplexing a plurality of pieces of data in a layered division multiplexing method and transmitting multiplexed data comprising: a transmission device configured to generate a modulated signal of first data using Inverse Fast Fourier Transform (IFFT) processing of a first number of points, generate a modulated signal of second data using IFFT processing of a second number of points different from the first number of points, and transmit a composite of these modulated signals which are adjusted in timing so that their start timings match at a predetermined cycle; and a reception device configured to perform Fast Fourier Transform (FFT) processing of the first number of points on the signal received from the transmission device, reproduce the first data on the basis of a result of the FFT processing while generating a reception replica of the modulated signal of the first data, perform FFT processing of the second number of points on a signal obtained by subtracting the reception replica from the received signal, and reproduce the second data on the basis of a result of the FFT processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112